Citation Nr: 0933177	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  08-26 205	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to 
July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  In August 2008, the Veteran 
notified VA that he had moved and jurisdiction of the claim 
was transferred to the RO in Des Moines, Iowa.  In April 
2009, the Veteran testified at videoconference hearing before 
the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the April 2009 hearing, the Veteran testified that he is 
in receipt of Social Security Administration (SSA) disability 
benefits due to his service-connected PTSD.  See hearing 
transcript at 9.  However, the SSA decision and supporting 
documents are not part of the record.  In order to ensure 
that the appellant's claim is adjudicated on the basis of a 
complete evidentiary record, a remand to obtain the SSA award 
letter and supporting documents is required.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); Murincsak v. Derwinski, 2 Vet. App. 
363 (1992).

A review of the record on appeal also shows that the Veteran 
notified VA that he received treatment from the Williamson 
and Salisbury VA Clinics in Albuquerque as well as from the 
Albuquerque VetCenter.  In addition, at the April 2009 
hearing, that Veteran testified that he receives treatment 
for his PTSD on a semimonthly basis at the Iowa City VA 
Medical Center.  However, copies of all the Veteran's 
treatment records from these facilities are not found in the 
claim's file.  Furthermore, a review of the record on appeal 
reveals that, while the Veteran provided VA with an 
authorization to obtain his private treatment records from a 
Dr. Kilgan in Union City, Pennsylvania, the request for these 
records was returned because the address provided by the 
claimant was not correct.  Therefore, the Board finds that a 
remand is also required to request his outstanding treatment 
records from all the above facilities.  See 38 U.S.C.A. 
§ 5103A(b); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Given the above development, the Board also finds that while 
the appeal is in remand status the Veteran should be provided 
with a VA examination to ascertain the current severity of 
his PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002); Green v. 
Derwinski, 1 Vet. App. 121 (1991) (holding that governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
Veteran that takes into account the records of prior 
examinations and treatment).  

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.	Any determination pertinent to the 
Veteran's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim, should be 
requested and obtained.  A response, 
negative or positive, should be 
associated with the claim's file and if 
the records are not available the 
Veteran should be notified of that 
fact.

2.	All outstanding treatment records 
should be obtained and associated with 
the claim's file from the Williamson 
and Salisbury VA Clinics in Albuquerque 
as well as from the Albuquerque 
VetCenter and the Iowa City VA Medical 
Center.  A response, negative or 
positive, should be associated with the 
claim's file and if any of the records 
are not available the Veteran should be 
notified of that fact.

3.	After obtain a new authorization 
containing a correct address for Dr. 
Kilgan in Union City, Pennsylvania, his 
records should be obtained and 
associated with the claim's file.  A 
response, negative or positive, should 
be associated with the claim's file and 
if the records are not available the 
Veteran should be notified of that 
fact.

4.	After undertaking the above development 
to the extent possible, the AMC/RO 
should make arrangements with an 
appropriate VA medical facility for the 
Veteran to be afforded a psychiatric 
examination.  The claim's folder is to 
be provided to the examiner for review 
in conjunction with the examination.  
All indicated tests and studies deemed 
appropriate by the examiner, including 
psychiatric testing, must be 
accomplished and all clinical findings 
should be reported in detail.  In 
accordance with AMIE worksheet for 
rating PTSD the examiner is to 
thereafter provide a detailed review of 
the Veteran's history, current 
complaints, and the nature and extent 
of his PTSD.  In addition to any other 
information provided pursuant to the 
AMIE worksheet, the examiner should 
provide an opinion as to the Veteran's 
Global Assessment of Functioning (GAF) 
score.

5.	The RO/AMC should thereafter provide 
the Veteran with updated Veterans 
Claims Assistance Act of 2000 notice in 
accordance with the United States Court 
of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); and 
38 C.F.R. § 3.159 (2008).  

6.	Thereafter, the RO/AMC should 
readjudicate the claim.  Such 
readjudication should take into account 
whether "staged" ratings are 
appropriate.  Fenderson v. West, 12 
Vet. App. 119 (1999).  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence received since 
the August 2008 statement of the case, 
and any evidence not received, and all 
applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

